Case: 11-40091     Document: 00511833534         Page: 1     Date Filed: 04/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 24, 2012
                                     No. 11-40091
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

GONZALO PUENTE MADRIGAL,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-1523-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Gonzalo Puente Madrigal appeals from his conviction of illegal reentry
following removal. As his sole argument on appeal, Puente Madrigal argues that
the district court misapplied the Sentencing Guidelines and reversibly erred
when it imposed the 16-level “crime of violence” enhancement under U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) based on his 1990 Texas conviction for attempted murder.
Puente Madrigal argues that this conviction does not qualify as a crime of
violence because the Texas concept of attempt is broader than the generic,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40091   Document: 00511833534    Page: 2   Date Filed: 04/24/2012

                                 No. 11-40091

contemporary meaning of attempt. He argues that Texas has not adopted the
“substantial step” test of the Model Penal Code and that Texas’s approach
instead provides for a broader test.
      Puente Madrigal’s arguments have been specifically rejected by this court
in United States v. Sanchez, 667 F.3d 555, 560-66 (5th Cir. 2012). Accordingly,
the judgment of the district court is AFFIRMED.




                                       2